Exhibit 10.6

EXECUTION

COPY

GUARANTY

THIS GUARANTY, dated as of January 31, 2007, is made and given by the
undersigned (each, a “Guarantor” and collectively, the “Guarantors”), in favor
of WB QT, LLC, a Delaware limited liability company, in its capacity as Agent
(in such capacity, the “Agent”), for the “Lenders” as defined in and from time
to time party to the Credit Agreement (defined below).

RECITALS

A. Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware corporation
(the “Borrower”), the Agent and the Lenders have entered into a Credit Agreement
dated as of January 31, 2007 (as the same may hereafter be amended, restated, or
otherwise modified from time to time, the “Credit Agreement”) pursuant to which
the Lenders have agreed to extend to the Borrower certain credit accommodations.

B. It is a condition precedent to the obligation of the Lenders to extend credit
accommodations pursuant to the terms of the Credit Agreement that this Guaranty
be executed and delivered by each Guarantor.

C. Each Guarantor is a Subsidiary (as defined in the Credit Agreement) of the
Borrower.

D. Each Guarantor expects to derive benefits from the extension of credit
accommodations to the Borrower by the Lenders and each Guarantor finds it
advantageous, desirable and in its best interests to execute and deliver this
Guaranty to the Agent.

NOW, THEREFORE, In consideration of the credit accommodations to be extended to
the Borrower and for other good and valuable consideration, each Guarantor
hereby covenants and agrees with the Agent for the benefit of the Agent and the
Lenders as follows:

Section 1. Defined Terms. As used in this Guaranty, the following terms shall
have the meaning indicated:

“Agent” shall have the meaning indicated in the opening paragraph hereof.

“Borrower” shall have the meaning indicated in Recital A.

“Credit Agreement” shall have the meaning indicated in Recital A.

“Guarantor” shall have the meaning indicated in the opening paragraph hereof.

“Lenders” shall have the meaning indicated in the opening paragraph hereof.

“Obligations” shall mean all indebtedness, liabilities and obligations of each
Guarantor to the Agent or any Lender of every kind, nature or description under
the Credit Agreement,



--------------------------------------------------------------------------------

including the Borrower’s obligation on any promissory note or notes under the
Credit Agreement and any note or notes hereafter issued in substitution or
replacement thereof, and in all of the foregoing cases whether due or to become
due, and whether now existing or hereafter arising or incurred

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

Section 2. The Guaranty. Subject always to the following Section 3, each
Guarantor, jointly and severally with the other Guarantors, hereby absolutely
and unconditionally guarantees to the Agent for the ratable benefit of the
Lenders the payment when due (whether at a stated maturity or earlier by reason
of acceleration or otherwise) and performance of the Obligations.

Section 3. Limitation; Insolvency Laws. As used in this Section: (a) the term
“Applicable Insolvency Laws” means the laws of the United States of America or
of any State, province, nation or other governmental unit relating to
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U. S. C. §547, §548, §550 and other
“avoidance” provisions of Title 11 of the United Stated Code) as applicable in
any proceeding in which the validity and/or enforceability of this Guaranty or
any Specified Lien is in issue; and (b) “Specified Lien” means any security
interest, mortgage, lien or encumbrance securing this Guaranty, in whole or in
part. Notwithstanding any other provision of this Guaranty, if, in any
proceeding, a court of competent jurisdiction determines that this Guaranty or
any Specified Lien would, but for the operation of this Section, be subject to
avoidance and/or recovery or be unenforceable by reason of Applicable Insolvency
Laws, this Guaranty and each such Specified Lien shall be valid and enforceable
only to the maximum extent that would not cause this Guaranty or such Specified
Lien to be subject to avoidance, recovery or unenforceability. To the extent
that any payment to, or realization by, the Agent or any Lender on the
guaranteed Obligations exceeds the limitations of this Section and is otherwise
subject to avoidance and recovery in any such proceeding, the amount subject to
avoidance shall in all events be limited to the amount by which such actual
payment or realization exceeds such limitation, and this Guaranty as limited
shall in all events remain in full force and effect and be fully enforceable
against the Guarantors. This Section is intended solely to reserve the rights of
the Agent hereunder against the Guarantors in such proceeding to the maximum
extent permitted by Applicable Insolvency Laws and neither the Guarantors, the
Borrower, any other guarantor of the Obligations nor any Person shall have any
right, claim or defense under this Section that would not otherwise be available
under Applicable Insolvency Laws in such proceeding.

Section 4. Continuing Guaranty. This Guaranty is an absolute, unconditional and
continuing guaranty of payment and performance of the Obligations, and the
obligations of any Guarantor hereunder shall not be released, in whole or in
part, by any action or thing which might, but for this provision of this
Guaranty, be deemed a legal or equitable discharge of a surety or guarantor,
other than irrevocable payment and performance in full of the Obligations.

 

2



--------------------------------------------------------------------------------

No notice of the Obligations to which this Guaranty may apply, or of any renewal
or extension thereof need be given to any Guarantor and none of the foregoing
acts shall release any Guarantor from liability hereunder. Each Guarantor hereby
expressly waives (a) demand of payment, presentment, protest, notice of
dishonor, nonpayment or nonperformance on any and all forms of the Obligations;
(b) notice of acceptance of this Guaranty and notice of any liability to which
it may apply; (c) all other notices and demands of any kind and description
relating to the Obligations now or hereafter provided for by any agreement,
statute, law, rule or regulation; and (d) any and all defenses of the Borrower
pertaining to the Obligations except for the defense of discharge by payment. No
Guarantor shall be exonerated with respect to such Guarantor’s liabilities under
this Guaranty by any act or thing except irrevocable payment and performance of
the Obligations, it being the purpose and intent of this Guaranty that the
Obligations constitute the direct and primary obligations of the Guarantors and
that the covenants, agreements and all obligations of the Guarantors hereunder
be absolute, unconditional and irrevocable. The Guarantors shall be and remain
liable for any deficiency remaining after foreclosure of any mortgage, deed of
trust or security agreement securing all or any part of the Obligations, whether
or not the liability of the Borrower or any other Person for such deficiency is
discharged pursuant to statute, judicial decision or otherwise. The acceptance
of this Guaranty by the Agent is not intended and does not release any liability
previously existing of any guarantor or surety of any indebtedness of the
Borrower to the Agent or any Lender.

Section 5. Other Transactions. The Agent is expressly authorized (a) to
exchange, surrender or release with or without consideration any or all
collateral and security which may at any time be placed with it by the Borrower
or by any other Person, or to forward or deliver any or all such collateral and
security directly to the Borrower for collection and remittance or for credit,
or to collect the same in any other manner without notice to any Guarantor and
(b) to amend, modify, extend or supplement the Credit Agreement, any note or
other instrument evidencing the Obligations or any part thereof and any other
agreement with respect to the Obligations, waive compliance by the Borrower or
any other Person with the respective terms thereof and settle or compromise any
of the Obligations without notice to any Guarantor and without in any manner
affecting the absolute liabilities of the Guarantors hereunder. No invalidity,
irregularity or unenforceability of all or any part of the Obligations or of any
security therefor or other recourse with respect thereto shall affect, impair or
be a defense to this Guaranty. The liabilities of a Guarantor hereunder shall
not be affected or impaired by any failure, delay, neglect or omission on the
part of the Agent to realize upon any of the Obligations of the Borrower to the
Agent or any Lender, or upon any collateral or security for any or all of the
Obligations, nor by the taking by the Agent of (or the failure to take) any
other guaranty or guaranties to secure the Obligations, nor by the taking by the
Agent of (or the failure to take or the failure to perfect its security interest
in or other lien on) collateral or security of any kind. No act or omission of
the Agent or any Lender, whether or not such action or failure to act varies or
increases the risk of, or affects the rights or remedies of a Guarantor shall
affect or impair the obligations of such Guarantor hereunder. Each Guarantor
acknowledges that this Guaranty is in effect and binding without reference to
whether this Guaranty is signed by any other Person or Persons, that possession
of this Guaranty by the Agent shall be conclusive evidence of due delivery
hereof by such Guarantor and that this Guaranty shall continue in full force and
effect, both as to the Obligations then existing and/or thereafter created,
notwithstanding the release of or extension of time to any other guarantor of
the Obligations or any part thereof.

 

3



--------------------------------------------------------------------------------

Section 6. Actions Not Required. Each Guarantor hereby waives any and all right
to cause a marshalling of the assets of the Borrower or any other action by any
court or other governmental body with respect thereto or to cause the Agent to
proceed against any security for the Obligations or any other recourse which the
Agent may have with respect thereto and further waives any and all requirements
that the Agent or any Lender institute any action or proceeding at law or in
equity, or obtain any judgment, against the Borrower or any other Person, or
with respect to any collateral security for the Obligations, as a condition
precedent to making demand on or bringing an action or obtaining and/or
enforcing a judgment against, such Guarantor upon this Guaranty. Each Guarantor
further acknowledges that time is of the essence with respect to such
Guarantor’s obligations under this Guaranty. Any remedy or right hereby granted
which shall be found to be unenforceable as to any Person or under any
circumstance, for any reason, shall in no way limit or prevent the enforcement
of such remedy or right as to any other Person or circumstance, nor shall such
unenforceability limit or prevent enforcement of any other remedy or right
hereby granted.

Section 7. No Subrogation. Notwithstanding any payment or payments made by a
Guarantor hereunder, each Guarantor waives all rights of subrogation to any of
the rights of the Agent or any Lender against the Borrower or any other Person
liable for payment of any of the Obligations or any collateral security or
guaranty or right of offset held by the Agent or any Lender for the payment of
the Obligations, and each Guarantor waives all rights to seek any recourse to or
contribution or reimbursement from the Borrower or any other Person liable for
payment of any of the Obligations in respect of payments made by such Guarantor
hereunder.

Section 8. Application of Payments. Any and all payments upon the Obligations
made by the Guarantors or by any other Person, and/or the proceeds of any or all
collateral or security for any of the Obligations, may be applied by the Agent
on such items of the Obligations as the Agent may elect.

Section 9. Recovery of Payment. If any payment received by the Agent or a Lender
and applied to the Obligations is subsequently set aside, recovered, rescinded
or required to be returned for any reason (including, without limitation, the
bankruptcy, insolvency or reorganization of the Borrower or any other obligor),
the Obligations to which such payment was applied shall for the purposes of this
Guaranty be deemed to have continued in existence, notwithstanding such
application, and this Guaranty shall be enforceable as to such Obligations as
fully as if such application had never been made. References in this Guaranty to
amounts “irrevocably paid” or to “irrevocable payment” refer to payments that
cannot be set aside, recovered, rescinded or required to be returned for any
reason.

Section 10. Borrower’s Financial Condition. Each Guarantor is familiar with the
financial condition of the Borrower, and each Guarantor has executed and
delivered this Guaranty based on such Guarantor’s own judgment and not in
reliance upon any statement or representation of the Agent or any Lender. The
Agent shall have no obligation to provide a Guarantor with any advice whatsoever
or to inform any Guarantor at any time of the Agent’s actions, evaluations or
conclusions on the financial condition or any other matter concerning the
Borrower.

 

4



--------------------------------------------------------------------------------

Section 11. Remedies. All remedies afforded to the Agent by reason of this
Guaranty are separate and cumulative remedies and it is agreed that no one of
such remedies, whether or not exercised by the Agent, shall be deemed to be in
exclusion of any of the other remedies available to the Agent and no one of such
remedies shall in any way limit or prejudice any other legal or equitable remedy
which the Agent or a Lender may have hereunder and with respect to the
Obligations. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Agent.

Section 12. Bankruptcy of the Borrower. Each Guarantor expressly agrees that the
liabilities and obligations of such Guarantor under this Guaranty shall not in
any way be impaired or otherwise affected by the institution by or against the
Borrower or any other Person of any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or any other similar proceedings for
relief under any bankruptcy law or similar law for the relief of debtors and
that any discharge of any of the Obligations pursuant to any such bankruptcy or
similar law or other law shall not diminish, discharge or otherwise affect in
any way the obligations of the Guarantors under this Guaranty, and that upon the
institution of any of the above actions, such obligations shall be enforceable
against each Guarantor.

Section 13. Costs and Expenses. Each Guarantor jointly and severally agree to
pay or reimburse the Agent on demand for all out-of-pocket expenses (including
in each case all reasonable fees and expenses of counsel) incurred by the Agent
arising out of or in connection with the enforcement of this Guaranty against
the Guarantors or arising out of or in connection with any failure of any
Guarantor to fully and timely perform the obligations of such Guarantor
hereunder.

Section 14. Waivers and Amendments. This Guaranty can be waived, modified,
amended, terminated or discharged only explicitly in a writing signed by the
Agent. A waiver so signed shall be effective only in the specific instance and
for the specific purpose given.

Section 15. Notices. Any notice or other communication to any party in
connection with this Guaranty shall be given in accordance with the applicable
provisions of Section 11.6 of the Credit Agreement.

Section 16. Guarantor Acknowledgements. Each Guarantor hereby acknowledges that
(a) counsel has advised such Guarantor in the negotiation, execution and
delivery of this Guaranty, (b) neither the Agent nor any Lender has any
fiduciary relationship to such Guarantor the relationship being solely that of
debtor and creditor, and (c) no joint venture exists between such Guarantor and
the Agent or any Lender.

Section 17. Joinder Agreements. Each Subsidiary of the Borrower that is required
to become a party to this Guaranty pursuant to Section 5.15 of the Credit
Agreement or otherwise shall become a party hereto as a Guarantor for all
purposes of this Guaranty by executing and delivering to the Agent a Joinder
Agreement substantially in the form attached hereto as Exhibit

 

5



--------------------------------------------------------------------------------

A. Upon such execution and delivery, such party shall be as fully a party hereto
as if such party were an original signatory hereof. Each Guarantor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder.

Section 18. Representations and Warranties. Each Guarantor hereby represents to
the Agent that it is an entity organized, validly existing and in good standing
in the state of its organization and has the power and authority and the legal
right to own and operate its properties and to conduct the business in which it
is currently engaged. Each Guarantor further represents and warrants to the
Lender that:

18(a) It has the power and authority and the legal right to execute and deliver,
and to perform its obligations under, this Guaranty and has taken all necessary
action required by its form of organization to authorize such execution,
delivery and performance.

18(b) This Guaranty constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

18(c) The execution, delivery and performance of this Guaranty will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
it, (ii) violate or contravene any provision of its organizational documents, or
(iii) result in a breach of or constitute a default under any indenture, loan or
credit agreement or any other agreement, lease or instrument to which it is a
party or by which it or any of its properties may be bound or result in the
creation of any lien thereunder. It is not in default under or in violation of
any such law, statute, rule or regulation, order, writ, judgment, injunction,
decree, determination or award or any such indenture, loan or credit agreement
or other agreement, lease or instrument in any case in which the consequences of
such default or violation could have a material adverse effect on its business,
operations, properties, assets or condition (financial or otherwise).

18(d) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on its part to authorize, or is required in
connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, this Guaranty.

18(e) There are no actions, suits or proceedings pending or, to its knowledge,
threatened against or affecting it or any of its properties before any court or
arbitrator, or any governmental department, board, agency or other
instrumentality which, if determined adversely to it, would have a material
adverse effect on its business, operations, property or condition (financial or
otherwise) or on its ability to perform its obligations hereunder.

 

6



--------------------------------------------------------------------------------

18(f) It expects to derive benefits from the transactions resulting in the
creation of the Obligations. The Agent may rely conclusively on the continuing
warranty, hereby made, that the Guarantor continues to be benefited by the
Lenders’ extension of credit accommodations to the Borrower and the Agent shall
have no duty to inquire into or confirm the receipt of any such benefits, and
this Guaranty shall be effective and enforceable by the Agent without regard to
the receipt, nature or value of any such benefits.

Section 19. Continuing Guaranty; Assignments under Credit Agreement. This
Guaranty shall (a) remain in full force and effect until irrevocable payment in
full of the Obligations and the expiration of the obligations, if any, of the
Agent and the Lenders to extend credit accommodations to the Borrower, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of, and be enforceable by, the Agent and its successors, transferees,
and assigns. Without limiting the generality of the foregoing clause (c), the
Agent may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement to any other Persons to the extent and in
the manner provided in the Credit Agreement and may similarly transfer all or
any portion of its rights under this Guaranty to such Persons.

Section 20. Reaffirmation. Each Guarantor agrees that when so requested by the
Agent from time to time it will promptly execute and deliver to the Agent a
written reaffirmation of this Guaranty in such form as the Agent may require.

Section 21. Revocation. Notwithstanding any other provision hereof, a Guarantor
may revoke this Guaranty as to such Guarantor prospectively as to future
transactions by written notice to that effect actually received by the Agent. No
such revocation shall release, impair or affect in any manner any liability
hereunder with respect to Obligations created, contracted, assumed or incurred
prior to receipt by the Agent of written notice of revocation, or Obligations
created, contracted, assumed or incurred after receipt of such notice pursuant
to any contract entered into by the Agent or any Lender prior to receipt of such
notice, or any renewals or extensions thereof, theretofore or thereafter made,
or any interest accrued or accruing on such Obligations, or all other costs,
expenses and attorneys’ fees arising from such Obligations.

Section 22. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS GUARANTY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.
Whenever possible, each provision of this Guaranty and any other statement,
instrument or transaction contemplated hereby or relating hereto shall be
interpreted in such manner as to be effective and valid under such applicable
law, but, if any provision of this Guaranty or any other statement, instrument
or transaction contemplated hereby or relating hereto shall be held to be
prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Guaranty or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

7



--------------------------------------------------------------------------------

Section 23. Consent to Jurisdiction. AT THE OPTION OF THE AGENT, THIS GUARANTY
MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING IN
MINNEAPOLIS, MINNESOTA; AND EACH GUARANTOR CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT A GUARANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS GUARANTY, THE AGENT AT ITS
OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

Section 24. Waiver of Jury Trial. EACH OF THE GUARANTORS AND THE AGENT, BY ITS
ACCEPTANCE OF THIS GUARANTY, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

Section 25. Counterparts. This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

Section 26. General. All representations and warranties contained in this
Guaranty or in any other agreement between a Guarantor and the Agent or any
Lender shall survive the execution, delivery and performance of this Guaranty
and the creation and payment of the Obligations. Captions in this Guaranty are
for reference and convenience only and shall not affect the interpretation or
meaning of any provision of this Guaranty.

[Signatures Follow On Succeeding Pages]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the date
first above written.

 

CLASSIC DESIGN CONCEPTS, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2003111801002

Grantor’s Tax ID #                         

 

PERFORMANCE CONCEPTS, LLC By  

/s/ Douglass Goad

Name   Douglass Goad Title   President

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B7900K

Grantor’s Tax ID #                         

 

POWERTRAIN INTEGRATION, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2004011400052

Grantor’s Tax ID # 80-0101312

 

[Signature pages to Guaranty (Quantum)]

S-1



--------------------------------------------------------------------------------

REGENCY CONVERSIONS, LLC

By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B8156X

Grantor’s Tax ID # 20-4138893

 

STARCRAFT AUTOMOTIVE GROUP, INC.

By  

/s/ Joseph Katona III

Name   Joseph Katona III Title   CFO/Treasurer

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 1994060074

Grantor’s Tax ID #                         

 

TECSTAR, L.P.

By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 1998100361

Grantor’s Tax ID # 35-2081466

 

[Signature pages to Guaranty (Quantum)]

S-2



--------------------------------------------------------------------------------

TECSTAR AUTOMOTIVE GROUP, INC.

By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 1990120776

Grantor’s Tax ID # 35-1817634

 

TECSTAR PARTNERS, LLC

By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2004062900050

Grantor’s Tax ID # 20-3749177

 

TROY TOOLING, LLC

By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B7532K

Grantor’s Tax ID # 38-2960551

 

[Signature pages to Guaranty (Quantum)]

S-3



--------------------------------------------------------------------------------

UNIQUE PERFORMANCE CONCEPTS, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B7900J

Grantor’s Tax ID # 20-4090400

 

WHEEL TO WHEEL, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2003102400053

Grantor’s Tax ID # 80-0101312

 

WHEEL TO WHEEL POWERTRAIN, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B2706E

Grantor’s Tax ID # 80-0101312

 

[Signature pages to Guaranty (Quantum)]

S-4



--------------------------------------------------------------------------------

EXHIBIT A

TO GUARANTY

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                              ,             
(this “Agreement”), is by [Insert Name of applicable Subsidiary or Affiliate], a
[                            ] formed under the laws of the State of
[                            ] (the “Joining Party”), and is delivered to the
Agent (as defined below) pursuant to Section 17 of that certain Guaranty, dated
as of January 31, 2007 (as the same may be amended, supplemented or supplemented
from time to time, the “Guaranty”), among each Guarantor thereto from time to
time and WB QT, LLC, as Agent for the Lenders (the “Agent”) under that certain
Credit Agreement dated as of January 31, 2007 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among
Quantum Fuel Systems Technologies Worldwide, Inc., the lenders from time to time
party thereto (the “Lenders”), and WB QT, LLC, as a Lender and as Agent for the
Lenders. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Guaranty.

Pursuant to Section 17 of the Guaranty, by its execution of this Agreement, the
Joining Party becomes a party to the Guaranty bound by all of the terms and
conditions thereof, and, from and after the date hereof, is a Guarantor entitled
to all of the rights and benefits and bound by all of the obligations of a
Guarantor under the Guaranty. The Joining Party hereby acknowledges that by
becoming party to the Guaranty the Joining Party hereby absolutely and
unconditionally guarantees to the Agent for the ratable benefit of the Lenders
the payment when due (whether at a stated maturity or earlier by reason of
acceleration or otherwise) and performance of the Obligations. The Joining
Party’s legal name (as set forth in its constituent documents filed with the
appropriate governmental official or agency) and jurisdiction of organization is
as set forth in the opening paragraph hereof. The Joining Party hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions,
obligations and conditions applicable to a Guarantor in the Guaranty.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, other legal representatives, successors and assigns,
and shall inure to the benefit of the Agent, its successors and assigns and
shall be governed by the laws of the State of Minnesota without reference to
principles of conflict of laws.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EXH A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party, by its officers duly authorized,
intending to be legally bound, has caused this Joinder Agreement to be duly
executed and delivered, and the Agent has caused the same to be accepted by its
authorized representative, as of the date first above written.

 

[Insert name of Joining Party],

a [                                         ]

By:

 

 

Name:   Title:  

Acknowledged and accepted:

 

WB QT, LLC, as Agent

By:

 

/s/ Jonathan Wood

Name:   Jonathan Wood Title:   Director

 

EXH A-2